Exhibit 10.4




THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW.  THE
HOLDER OF THIS SECURITY, BY PURCHASING THE SECURITY, AGREES FOR THE BENEFIT OF
RARE ELEMENT RESOURCES LTD. (THE “COMPANY”) THAT THE SECURITY MAY BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY, (B) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND IN COMPLIANCE
WITH ANY APPLICABLE LOCAL SECURITIES LAWS AND REGULATIONS, (C) OUTSIDE THE
UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE SECURITIES
ACT AND IN COMPLIANCE WITH ANY APPLICABLE LOCAL SECURITIES LAWS AND REGULATIONS,
(D) IN COMPLIANCE WITH THE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS OR (E) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND IN COMPLIANCE WITH ANY APPLICABLE
STATE SECURITIES LAWS, PROVIDED THAT, IN THE CASE OF (C), (D) OR (E), THE HOLDER
HAS DELIVERED TO THE COMPANY AND THE REGISTRAR AND TRANSFER AGENT AN OPINION OF
COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COMPANY AND THE REGISTRAR AND TRANSFER AGENT TO SUCH EFFECT.

UNLESS PERMITTED UNDER APPLICABLE SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN CANADA BEFORE FEBRUARY 3, 2018.

COMMON SHARE PURCHASE OPTION




RARE ELEMENT RESOURCES LTD.

Option Shares: See definition below

Initial Exercise Date: October 2, 2017
Issue Date: October 2, 2017

This COMMON SHARE PURCHASE OPTION (the “Option”) certifies that, for value
received, Synchron, a California corporation (“Investor”), or its assigns (the
“Holder”) is entitled, upon the terms and subject to the limitations on exercise
and the conditions hereinafter set forth, at any time on or after October 2,
2017 (the “Initial Exercise Date”) and on or prior to the close of business on
October 2, 2021 (the “Termination Date”) but not thereafter, to subscribe for
and purchase from Rare Element Resources Ltd., a corporation incorporated under
the laws of British Columbia (the “Company”), such number of common shares, no
par value per share, of the Company (“Common Shares”) that constitute
15.516684867853% of the fully diluted Common Shares of the Company immediately
after the exercise of this Option (as subject to adjustment hereunder, the
“Option Shares”), subject to the terms and conditions of this Option (including
without limitation Section 2(d)).

This Option is the “Option” to purchase Common Shares referenced in the
Investment Agreement dated as of October 2, 2017, between the Company and
Investor (the “Investment Agreement”) and is issued as part of the transactions
contemplated thereby, which include the purchase of 26,650,000 Common Shares
(the “Acquired Shares”) concurrent with the issuance of this Option.

Section 1.

Definitions.  Capitalized terms used and not otherwise defined herein shall have
the meanings set forth in the Investment Agreement.





--------------------------------------------------------------------------------



Section 2.

Exercise.

Exercise of the purchase rights represented by this Option may be made in full
(but not in part) at any time on or after the Initial Exercise Date and on or
before the Termination Date by delivery to the Company (or such other office or
agency of the Company as it may designate by notice in writing to the registered
Holder at the address of the Holder appearing on the books of the Company) of a
duly executed facsimile or portable document format (.pdf) copy of the Notice of
Exercise Form attached as Exhibit A hereto.  Within two (2) Trading Days
following receipt of such notice, the Company shall deliver to the Holder a
calculation setting forth the number of Option Shares issuable under this Option
in accordance with the terms of this Option (the “Option Shares Calculation”).
 Within two (2) Business Days following receipt of the Option Shares Calculation
(the “Holder’s Objection Period”), the Holder shall deliver any objection to the
Option Shares Calculation, demonstrating its calculation of the number of Common
Shares issuable under this Option.  The Company and the Holder shall resolve any
dispute, controversy, or claim arising out of or relating to this Option,
including regarding the number of Common Shares issuable under this Option, or
the breach, termination or invalidity hereof (each, a “Dispute”), under the
provisions of Section 6.  Within five (5) Trading Days following the later of
(i) the expiration of the Holder’s Objection Period (if the Holder has not
delivered an objection by the conclusion of the Holder’s Objection Period) or
(ii) the conclusion of the process for resolving a Dispute in accordance with
Section 6 (the “Final Share Determination Date”), the Holder shall deliver the
Total Exercise Price for the Option Shares in cash by wire transfer of
immediately available funds to an account designated in writing by the Company.
 No ink-original Notice of Exercise shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of the Notice of Exercise
form be required.  Upon exercising the Option, the Holder shall be required to
physically surrender this Option to the Company for cancellation within five (5)
Trading Days following the Final Share Determination Date.

Total Exercise Price.  The aggregate exercise price of the Common Shares under
this Option shall be $5,040,000.00 (the “Total Exercise Price”).

Mechanics of Exercise.

(i)

Delivery of Option Shares upon Exercise.  Subject to receipt of payment to the
Company of the Total Exercise Price by the fifth (5th) Trading Day after the
Final Share Determination Date, the Company shall cause the Option Shares to be
delivered to the Holder, the Holder’s authorized assignee or the Holder’s legal
representative by physical delivery to the address specified by the Holder in
the Notice of Exercise by the date that is five (5) Trading Days after the
Company’s receipt of payment of the Total Exercise Price.  The Option Shares
shall be deemed to have been issued, and the Holder shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
Option has been exercised.

(ii)

No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Option.  As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall (A) round up to the nearest share any
fractional share greater





2




--------------------------------------------------------------------------------

than or equal to 0.5 and (B) round down to the nearest share any fractional
share less than 0.5.

(iii)

Closing of Books.  The Company will not close its shareholder books or records
in any manner which prevents the timely exercise of this Option, pursuant to the
terms hereof.

Beneficial Ownership Limitation.  Notwithstanding anything to the contrary
contained herein, the Company shall not effect the exercise of any portion of
this Option, and the Holder shall not have the right to exercise any portion of
this Option, pursuant to the terms and conditions of this Option and any such
exercise shall be null and void and treated as if never made, to the extent that
after giving effect to such exercise, the Holder together with its Affiliates
collectively would beneficially own in excess of 49.99% (the “Maximum
Percentage”) of the number of Common Shares outstanding immediately after giving
effect to such exercise. For purposes of the foregoing sentence, the aggregate
number of Common Shares beneficially owned by the Holder and its Affiliates
shall include the number of Common Shares held by the Holder and its Affiliates
plus the number of Common Shares issuable upon exercise of this Option with
respect to which the determination of such sentence is being made, but shall
exclude the number of Common Shares which would be issuable upon exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company.  For purposes of this Section 2(d), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”).   In the event that the issuance of Common
Shares to the Holder upon exercise of this Option would, but for this Section
2(d), result in the Holder and its Affiliates being deemed to beneficially own,
in the aggregate, more than the Maximum Percentage of the number of outstanding
shares of Common Stock (as determined under Section 13(d) of the 1934 Act), then
the number of Option Shares issuable under this Option shall automatically be
reduced to such number of shares as would result in the Holder and its
Affiliates collectively owning 49.99% of the number of Common Shares outstanding
immediately after giving effect to such exercise, but the Total Exercise Price
shall not be adjusted.  Any Common Shares that would otherwise be issuable upon
the exercise of this Option shall be cancelled and void and no longer subject to
this Option.   

Section 3.

Purchase Rights; Preemptive Rights.  If at any time the Company (i) grants or
issues for no consideration any Common Share Equivalents or rights to purchase
stock, warrants, securities or other property pro rata to the record holders of
Common Shares (the “Purchase Rights”), or (ii) offers Company equity securities
in an Offering in which Investor has preemptive rights under Section 5.4 of the
Investment Agreement (a “Preemptive Rights Offering”), then the Holder will be
entitled to acquire, upon the terms applicable to such Purchase Rights or
Preemptive Rights Offering, the aggregate Purchase Rights or Equity Securities
which the Holder could have acquired based on its Fully Diluted Pro Rata
Ownership Percentage immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record holders of Common Shares are to be
determined for the grant, issue or sale of such Purchase Rights or, in a
Preemptive Rights Offering, in accordance with the terms of the Investment
Agreement.  

Section 4.

Notice to Allow Exercise by the Holder.  If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Shares,
(B) the Company





3




--------------------------------------------------------------------------------

shall declare a special nonrecurring cash dividend on or a redemption of the
Common Shares, (C) the Company shall authorize the granting to all holders of
the Common Shares rights, options or warrants to subscribe for or purchase any
shares of capital stock of any class or of any rights, (D) the approval of any
shareholders of the Company shall be required in connection with any
reclassification of the Common Shares, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common
Shares are converted into other securities, cash or property, or (E) the Company
shall authorize the voluntary or involuntary dissolution, liquidation or winding
up of the affairs of the Company, then, in each case, the Company shall cause to
be mailed to the Holder at its last address as it shall appear upon the Option
Register of the Company, at least 10 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (1) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights, options or warrants, or if a record is not to be taken, the
date as of which the holders of the Common Shares of record to be entitled to
such dividend, distributions, redemption, rights, options or warrants are to be
determined or (2) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Shares
of record shall be entitled to exchange their Common Shares for securities, cash
or other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.  To the extent
that any notice provided hereunder constitutes, or contains, material,
non-public information regarding the Company or any of the Subsidiaries, the
Company shall simultaneously file such notice with the Commission pursuant to a
Current Report on Form 8-K.  The Holder shall remain entitled to exercise this
Option during the period commencing on the date of such notice to the effective
date of the event triggering such notice, except as may otherwise be expressly
set forth herein.

Section 5.

Transfer of Option.

(a)

Transferability.  The Holder may not assign this Option or any rights or
obligations hereunder with the prior written consent of the Company; provided,
however, that the Holder may assign in full (but not in part) to an Affiliate of
Investor the Holder’s rights under this Option without the prior written consent
of the Company upon surrender of this Option at the principal office of the
Company or its designated agent, together with the Assignment Form, attached
hereto as Exhibit B, duly executed by the Holder or its agent or attorney.  Upon
such surrender and, if required, such payment, the Company shall execute and
deliver a new Option in the name of the assignee, and this Option shall promptly
be cancelled.  The Holder shall be required to physically surrender the Option
to the Company within three (3) Trading Days of the date the Holder delivers the
Assignment Form to the Company assigning this Option in full.  The Option, if
properly assigned in accordance herewith, may be exercised by a new holder for
the purchase of Option Shares without having a new Option issued.

(b)

Option Register.  The Company shall register this Option, upon records to be
maintained by the Company for that purpose (the “Option Register”), in the name
of the record Holder hereof from time to time.  The Company may deem and treat
the registered





4




--------------------------------------------------------------------------------

Holder of this Option as the absolute owner hereof for the purpose of any
exercise hereof or any distribution to the Holder, and for all other purposes,
absent actual notice to the contrary.

(c)

Canadian Issuances.  The Holder covenants and agrees that it will not, during
the period ending on the date that is four (4) months plus one (1) day after the
date of issuance of this Option, sell or otherwise effect a trade of the Option
or the Option Shares to any person resident in Canada or any person acquiring
such Option or Option Shares for the benefit of another person resident in
Canada, other than in a transaction made in compliance with the prospectus and
registration requirements of applicable Canadian securities laws or which
otherwise is made in reliance on any available exemptions therefrom (and the
Company may require evidence of such compliance).  The Holder agrees and
acknowledges that any new certificate representing the Option, and any Option
Shares, issued prior to the date that is four (4) months and one (1) day from
the date of this Option, shall bear the legend below:

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER HEREOF MUST NOT TRADE
THE SECURITIES REPRESENTED HEREBY (OR ANY SECURITIES ISSUED ON THE EXERCISE
THEREOF) IN CANADA BEFORE FEBRUARY 3, 2018.”

Section 6.

Dispute Resolution.

(a)

Exclusive Dispute Resolution Mechanism.  The procedures set forth in this
Section 6 shall be the exclusive mechanism for resolving any Dispute that may
arise from time to time relating to this Option.  Either Party may commence the
procedures contemplated by this Section 6 by written notice to the other that a
Dispute has arisen (a “Dispute Notice”).  To the extent a Dispute Notice relates
to the Option Shares Calculation, any amount of Option Shares that are not
subject to dispute in the Dispute Notice shall be delivered to Holder within two
(2) Trading Days of Holder delivering the Total Exercise Price to the Company.

(b)

Negotiations.  The Company and the Holder shall first attempt in good faith to
resolve any Dispute by negotiation and consultation between themselves,
including without limitation not fewer than two (2) negotiation sessions which
shall occur within ten (10) Business Days of the Dispute Notice.  In the event
that such Dispute is not resolved on an informal basis by the conclusion of the
second negotiation session, or, if either Party has not participated in
negotiation sessions as to which notice has been given (the last day of such
time period, the “Escalation to Mediation Date”), either Party may initiate
mediation under Section 6(c).

(c)

Mediation.

(i)

Either Party may, at any time after the Escalation to Mediation Date, submit the
Dispute for mediation.   The Company and the Holder shall cooperate with one
another in selecting a neutral mediator and in scheduling the mediation
proceedings.  The Company and the Holder covenant that they will use
commercially reasonable efforts in participating in the mediation.  Each Party
shall prepare for the mediator a written request for mediation, setting forth
the subject of the Dispute, the position and supporting documentation of such
Party, and the relief requested.  The





5




--------------------------------------------------------------------------------

Company and the Holder agree that the mediator’s fees and expenses and the costs
incidental to the mediation will be shared equally between the Company and the
Holder.

(ii)

The Company and the Holder further agree that all offers, promises, conduct, and
statements, whether oral or written, made in the course of the mediation by the
Company and the Holder, their agents, employees, experts, and attorneys, and by
the mediator, are confidential, privileged, and inadmissible for any purpose,
including impeachment, in any litigation, arbitration or other proceeding
involving the Company and the Holder, provided that evidence that is otherwise
admissible or discoverable shall not be rendered inadmissible or
non-discoverable as a result of its use in the mediation.

(d)

Litigation as a Final Resort.  If the Company and the Holder cannot resolve any
Dispute for any reason, including, but not limited to, the failure of the
Company or the Holder to agree to enter into mediation or agree to any
settlement proposed by the mediator, within sixty (60) days after the Escalation
to Mediation Date, either the Company or the Holder may file suit in a court of
competent jurisdiction in accordance with Section 7(e).

Section 7.

Miscellaneous.

(a)

No Rights as Shareholder Until Exercise.  This Option does not entitle the
Holder to any voting rights, dividends or other rights as a shareholder of the
Company prior to the exercise hereof as set forth in Section 2(c)(i).

(b)

Loss, Theft, Destruction or Mutilation of Option.  The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Option or any stock certificate
relating to the Option Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Option, shall not include the posting of any bond), and upon surrender and
cancellation of such Option or stock certificate, if mutilated, the Company will
make and deliver a new Option or stock certificate of like tenor and dated as of
such cancellation, in lieu of such Option or stock certificate.

(c)

Saturdays, Sundays, Holidays, Etc.  If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall
not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

(d)

Authorized Shares.  The Company covenants that, during the period the Option is
outstanding, it will reserve from its authorized and unissued Common Shares a
sufficient number of shares to provide for the issuance of the Option Shares
upon the exercise of any purchase rights under this Option.  The Company further
covenants that its issuance of this Option shall constitute full authority to
its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary Option Shares upon the exercise of the purchase
rights under this Option.  The Company will take all such reasonable action as
may be necessary to assure that such Option Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which





6




--------------------------------------------------------------------------------

the Common Shares may be listed.  The Company covenants that all Option Shares
which may be issued upon the exercise of the purchase rights represented by this
Option will, upon exercise of the purchase rights represented by this Option and
payment for such Option Shares in accordance herewith, be duly authorized,
validly issued, fully paid and nonassessable.

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Option, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of the Holder as set forth in
this Option against impairment.  Without limiting the generality of the
foregoing, the Company will (i) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Option Shares upon the exercise of this Option and (ii) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
necessary to enable the Company to perform its obligations under this Option.

Before taking any action which would result in an adjustment in the number of
Option Shares for which this Option is exercisable, the Company shall obtain all
such authorizations or exemptions thereof, or consents thereto, as may be
necessary from any public regulatory body or bodies or stock exchanges having
jurisdiction thereof.

(e)

Governing Law; Jurisdiction.  All questions concerning the construction,
validity, enforcement and interpretation of this Option shall be determined in
accordance with the provisions of the Investment Agreement.

(f)

Restrictions.  The Holder acknowledges that the Option Shares acquired upon the
exercise of this Option, if not registered, will have restrictions upon resale
imposed by U.S. state and federal securities laws.

(g)

Nonwaiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Holder shall operate as a waiver
of such right or otherwise prejudice the Holder’s rights, powers or remedies.
 Without limiting any other provision of this Option or the Investment
Agreement, if the Company willfully and knowingly fails to comply with any
provision of this Option which results in any material damages to the Holder,
the Company shall pay to the Holder such amounts as shall be sufficient to cover
any costs and expenses, including, but not limited to, reasonable attorneys’
fees incurred by the Holder in collecting any amounts due pursuant hereto or in
otherwise enforcing any of its rights, powers or remedies hereunder.

(h)

Notices.  Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Investment Agreement.





7




--------------------------------------------------------------------------------



(i)

Amendment.  This Option may be modified or amended, or the provisions hereof may
be waived, with the written consent of the Company and the Holder.

(j)

Severability.  Wherever possible, each provision of this Option shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Option shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Option.

(k)

Headings.  The headings used in this Option are for the convenience of reference
only and shall not, for any purpose, be deemed a part of this Option.

[Signature page follows]





8




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Option to be executed by its
officer thereunto duly authorized as of the date first above indicated.

RARE ELEMENT RESOURCES LTD.







By: /s/ Randall J. Scott

Name: Randall J. Scott

Title: President and Chief Executive Officer








[SIGNATURE PAGE TO COMMON SHARE PURCHASE OPTION]




--------------------------------------------------------------------------------

EXHIBIT A




NOTICE OF EXERCISE




TO:

RARE ELEMENT RESOURCES LTD.




(1)

The undersigned hereby elects to purchase all of the Option Shares of the
Company pursuant to the terms of the attached Option, and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.

(2)

Payment shall take the form of lawful money of the United States.

(3)

Please issue said Option Shares in the name of the undersigned.

The Option Shares shall be delivered by physical delivery to the following
address:

_______________________________

_______________________________

_______________________________







Name of the Holder:

                                                                                                           




Signature of Authorized Signatory of the Holder:
                                                                

Name of Authorized Signatory:
                                                                                            

Title of Authorized Signatory:
                                                                                              

Date:
                                                                                                                                      























--------------------------------------------------------------------------------

EXHIBIT B




ASSIGNMENT FORM




(To assign the foregoing Option, execute this form and supply required
information.  Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Option and all rights evidenced thereby are
hereby assigned to:

Name of Assignee (wholly owned subsidiary of Synchron):

                                                                                                                                  

Address of Assignee:

                                                                                               

                                                                                                                                   







Name of the Holder:

                                                                                                           




Signature of Authorized Signatory of the Holder:
                                                                

Name of Authorized Signatory:
                                                                                            

Title of Authorized Signatory:
                                                                                              

Date:
                                                                                                                                      












